DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the side frame is spaced apart from a side portion of the vacuum adiabatic body” at the end of the claim renders the claim indefinite because the specification in paragraph 69 describes a contact point between the side frame and the side portion of the second plate which defines the side portion of the vacuum adiabatic body. Therefore, the specification appears to disclose the side frame being in contact with the side portion of the vacuum adiabatic body making it unclear how the side frame can be spaced apart from a side portion of the vacuum adiabatic body rendering the arrangement of the side frame and a side portion of the vacuum adiabatic body unclear and the scope of the claim indefinite.
Regarding claim 6, the recitation “the second portion of the side frame contacts the front portion of the vacuum adiabatic body” renders the claim indefinite because the specification in paragraphs 69-70 describe the side frame connected to a side portion of the second plate not exposed to the exterior making it unclear how the second portion of the side frame contacts the front portion of the vacuum adiabatic body rendering the scope of the claim unclear and indefinite.
Regarding claim 10, the recitation “and wherein the side frame is spaced apart from a side portion of the vacuum adiabatic body” at the end of the claim renders the claim indefinite because the specification in paragraph 69 describes a contact point between the side frame and the side portion of the second plate which defines the side portion of the vacuum adiabatic body. Therefore, the specification appears to disclose the side frame being in contact with the side portion of the vacuum adiabatic body making it unclear how the side frame can be spaced apart from a side portion of the vacuum adiabatic body rendering the arrangement of the side frame and a side portion of the vacuum adiabatic body unclear and the scope of the claim indefinite.
Regarding claim 14, the recitation “the second portion of the side frame contacts the front portion of the vacuum adiabatic body” renders the claim indefinite because the specification in paragraphs 69-70 describe the side frame connected to a side portion of the second plate not exposed to the exterior making it unclear how the second portion of the side frame contacts the front portion of the vacuum adiabatic body rendering the scope of the claim unclear and indefinite.
Regarding claim 15, the recitation “the second portion of the side frame directly contacts the front portion of the vacuum adiabatic body” renders the claim indefinite 
Regarding claim 18, the recitation “wherein the side frame is spaced apart from a side portion of the vacuum adiabatic body” renders the claim indefinite because the specification in paragraph 69 describes a contact point between the side frame and the side portion of the second plate which defines the side portion of the vacuum adiabatic body. Therefore, the specification appears to disclose the side frame being in contact with the side portion of the vacuum adiabatic body making it unclear how the side frame can be spaced apart from a side portion of the vacuum adiabatic body rendering the arrangement of the side frame and a side portion of the vacuum adiabatic body unclear and the scope of the claim indefinite.
Claims not explicitly referenced have been included for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurtz (US Pat. 2,729,863).
Regarding claim 1, as best understood, Kurtz discloses a vacuum adiabatic body (vacuum door, column 2, lines 10-12) comprising: a first plate (inner wall 12) to define a first portion of a wall (wall of door 2); a second plate (outer wall 11) to define a second portion of the wall; a seal (weld 14) that seals the first plate and the second plate to provide an inner space (space with filler 13) of the wall, the inner space to be provided in a vacuum state (column 3, lines 44-47); and a side frame (rigid portion 26) to define another portion of the wall for the inner space (trim strip can be a frame mounted to wall to conceal welds sealing the inner space; column 4, lines 30-69), wherein the vacuum adiabatic body provides a heat transfer path between the first plate and second plate by passing along the side frame (side frame 26 would have a heat transfer path via conduction between the first plate and second plate), and wherein the side frame (26) is spaced apart from a side portion of the vacuum adiabatic body (26 spaced apart from side portion of the vacuum adiabatic body of door 2, Fig. 2).
Regarding claim 2, Kurtz discloses the vacuum adiabatic body according to claim 1, wherein the side portion of the vacuum adiabatic body includes a side portion (19) of the second plate (11).
Regarding claim 3
Regarding claim 4, Kurtz discloses the vacuum adiabatic body according to claim 3, wherein the side portion of the vacuum adiabatic body includes a side portion (19) of the second plate (11).
Regarding claim 5, Kurtz discloses the vacuum adiabatic body according to claim 4, wherein the side frame (26) includes a first portion (29) and a second portion (portion attached to 19 via 27), the first portion (29) of the side frame is spaced apart from the second portion (portion at 27) of the side frame.
Regarding claim 6, as best understood, Kurtz discloses the vacuum adiabatic body according to claim 5, wherein the first portion (29) of the side frame (26) is spaced apart from a front portion of the vacuum adiabatic body (front side of outer door 11 of door 2), and the second portion of the side frame (portion at 27) contacts the front portion of the vacuum adiabatic body (front wall of door wraps around via 19 and attached to side frame).
Regarding claim 7, Kurtz discloses the vacuum adiabatic body according to claim 1, wherein a portion of the side frame extends from a rear portion of the vacuum adiabatic body toward a front portion of the vacuum adiabatic body (portion of side frame attached at screw 28 that extends from a rear portion of the vacuum adiabatic body toward a front portion of the vacuum adiabatic body, Fig. 2).
Regarding claim 8, Kurtz discloses the vacuum adiabatic body according to claim 7, wherein the side portion of the vacuum adiabatic body includes a side portion (19) of the second plate (11).
Regarding claim 9, Kurtz discloses a vacuum adiabatic body (vacuum door, column 2, lines 10-12) comprising: a first plate (inner wall 12) to define a first portion of 
Regarding claim 10, as best understood, Kurtz discloses the vacuum adiabatic body according to claim 9, wherein the side frame (26) is spaced apart from the side portion of the vacuum adiabatic body (26 spaced apart from side portion of the vacuum adiabatic body of door 2, Fig. 2).
Regarding claim 11, Kurtz discloses the vacuum adiabatic body according to claim 9, wherein the side portion of the vacuum adiabatic body includes a side portion (19) of the second plate (11).
Regarding claim 12
Regarding claim 13, Kurtz discloses the vacuum adiabatic body according to claim 9, wherein the side frame (26) includes a first portion (29) and a second portion (portion attached to 19 via 27), the first portion (29) of the side frame is connected to the second portion (portion at 27) of the side frame so as to provide the heat transfer path.
Regarding claim 14, as best understood, Kurtz discloses the vacuum adiabatic body according to claim 13, wherein the first portion (29) of the side frame (26) is spaced apart from a front portion of the vacuum adiabatic body (front side of outer door 11 of door 2), and the second portion of the side frame (portion at 27) contacts the front portion of the vacuum adiabatic body (front wall of door wraps around via 19 and attached to side frame).
Regarding claim 15, as best understood, Kurtz discloses the vacuum adiabatic body according to claim 14, wherein the second portion of the side frame (portion at 27) directly contacts the front portion (front side 11) of the vacuum adiabatic body (via 19).
Regarding claim 16, Kurtz discloses a vacuum adiabatic body (vacuum door, column 2, lines 10-12) comprising: a first plate (inner wall 12) to define a first portion of a wall (wall of door 2); a second plate (outer wall 11) to define a second portion of the wall; a seal (weld 14) that seals the first plate and the second plate to provide an inner space (space with filler 13) of the wall, the inner space to be provided in a vacuum state (column 3, lines 44-47); and a side frame (rigid portion 26) to define another portion of the wall for the inner space (trim strip can be a frame mounted to wall to conceal welds sealing the inner space; column 4, lines 30-69), wherein the vacuum adiabatic body provides a heat transfer path between the first plate and second plate by passing along 
Regarding claim 17, Kurtz discloses the vacuum adiabatic body according to claim 16, wherein the side frame (26) extends from a main portion of the vacuum adiabatic body (main or central portion of 2) toward a side portion of the vacuum adiabatic body (extends from 28 to 27 toward the side portion of the vacuum adiabatic body, Fig. 2).
Regarding claim 18, as best understood, Kurtz discloses the vacuum adiabatic body according to claim 16, wherein the side frame (26) is spaced apart from a side portion of the vacuum adiabatic body (26 spaced apart from side portion of the vacuum adiabatic body of door 2, Fig. 2).
Regarding claim 19, Kurtz discloses the vacuum adiabatic body according to claim 16, wherein a side portion of the vacuum adiabatic body includes a side portion (19) of the second plate (11).
Regarding claim 20, Kurtz discloses the vacuum adiabatic body according to claim 16, wherein the side frame (26) includes a first portion (29) and a second portion (portion attached to 19 via 27), the first portion (29) of the side frame is connected to the second portion (portion at 27) of the side frame so as to provide the heat transfer path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763